Opinion by
Mr. Justice Potter,
This is a bill filed to enforce specific performance of a contract to sell real estate. On October 19, 1901, the defendant, as executor, gave in writing to one E. P. Kearns, an exclusive right for and during the ensuing sixty days, to sell or offer for sale at a fixed price, certain property belonging to the estate of Thomas N. Lea. In case of sale, a commisson was to be allowed.
Mr. Kearns did not complete the sale within the time limited by the definite terms of his written authority, but on the day before the expiration of the period, he undertook to make on behalf of his principal, a contract of sale with the plaintiff in this case, in which the time for the completion of the purchase, and the payment of the purchase money, was extended for an additional thirty days.
We see nothing in the terms of the agent’s employment, which would justify the conclusion that the agreement made by Mr. Kearns with the plaintiff, constituted a valid contract with the defendant. The employment of Mr. Kearns was only as a real estate broker, and it was not within the scope of his authority as such, to bind his principle by an agreement, the terms of which were not authorized by him, and which was never brought to his notice or accepted by him. It follows that the contract, which is the foundation of this bill, was never authorized by the defendant. What he did do was to authorize Mr. Kearns to make a sale within the ensuing sixty days. The power to sell for a specific sum, unless otherwise stated, means a cash sale, and a sale is not completed until the purchase money is paid. If the agent had power to go beyond the terms of his written authority, and as in this case extend the authorized time limit for an additional thirty days, he would have power to extend it for an indefinite period.
There being no basis upon which the bill can be maintained, *60other points suggested in the argument need not be considered. The court below was entirely correct in sustaining the demurrer, and in dismissing the bill.
The assignments of error are overruled, and the decree is affirmed.